Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 26-38 are pending and presented for examination on the merit.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0170475 to Park et al.
Regarding claims 26 and 29, Park et al. teaches an electrode, the electrode comprising: 
a polymer such as polyamideimide, polyvinylidene fluoride, and polyacrylic acid (abstract; [0008]; [0009]; [0013]; [0019]; [0102]; [0124]; [0125]; [0143]); 
an active material (abstract; [0008]; [0009]; [0015]; [0143]); and 
a metal foil as a current collector covered with the polymer and the active material (abstract; [0006]; [0009]; [0013]; [0015]; [0143]), wherein upon pyrolyzation of the covered metal foil, the polymer is capable of producing a carbonized film between the active material and the metal foil because the polymer comprises polyamide-imide, which is the same as the claimed invention, and is provided between the active material solid film and the current collector ([0009]; [0015]).
 Regarding claims 27 and 28, Park et al. teaches that the electrode is configured as an anode or a cathode in a lithium-ion battery ([0005]; [0071]; [0143]).
	Regarding claims 30-33, the instant claims are directed to pyrolyzation and the carbonized film, which do not limit the claimed electrode comprising the polymer, and are considered met as the prior art electrode can be subjected to pyrolyzation as claimed and result in the claimed carbonized film.
Regarding claims 34-36, the instant claims are product-by-process claims and product-by-product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01. In this case, claim 34 describes an active material layer and claims 35 and 36 a three-layered electrode comprising the metal foil, the polymer, and the active material in that order. Park et al. teaches the claimed layer and layered structure (abstract; [0006]; [0008]; [0009]; [0013]; [0015]; [0019]; [0102]; [0124]; [0125]; [0143]).
Regarding claim 38, the instant claim is also a product-by-process claim; however, the process limitation “the active-material-coated, polymer-coated metal foil is pyrolyzed” is directed to an intended use of the product of parent claim 26. This claim is considered met because Park et al. teaches the claimed layered electrode comprising the polymer (abstract; [0006]; [0008]; [0009]; [0013]; [0015]; [0019]; [0102]; [0124]; [0125]; [0143]) and that can be subjected to pyrolyzation as claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 26 above.
Regarding claim 37, the instant claim is directed to a product after pyrolyzation and as long as the prior art product can be subjected to pyrolyzation to produce silicon in over 50% of weight of the active material, the claim is met. Park et al. teaches that the amount of silicon in the active material mixture is greater than 0% and less than about 90% by weight ([0059]; [0062]; [0064]; [0065]). By adjusting the pyrolyzation conditions, the prior art electrode is capable of being pyrolyzed to produce silicon in over 50% of weight of the active material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725